 
EXHIBIT 10.4
(English Translation)


Gas pipeline project agreement


Part A: Hunchun Real Estate Bureau
Part B: Hunchun SingOcean
 
The duty of Part A:
 

1.  
Under Part A’s agreement, Part B can do the construction of gas pipeline
facilities according to National regulations of gas pipeline.

   

2.  
Part A shall help Part B to get all approves of local government.

   

3.  
Part A shall provide Part B all the building-schedule of residence apartments,
public projects.

   

4.  
Part A provides the water, electricity for project; Part B assumes the expense.

   

5.  
Part A provides Part B the construction site, and solves the possible disputes.

   

6.  
Part A is responsible for maintenance and safety of its pipeline, in the events
of accidents caused by Part A, Part A assumes the loss.

   

7.  
Part A can not change the locations of any pipelines and facilities without Part
B’s agreement.

   

8.  
In the events of any other projects disturbing the Part B, Part A shall notice
Part B 10 days ahead.

   

9.  
After project finished, Part A shall pay the connection fee (RMB2600/Household)
to Part B.

   

The duty of Part B:

   

1.  
Part B will do the project according to the National regulations of Gas
Pipeline.

   

2.  
Part B assures provide Part A the national standard natural gas, the heat and
pressure of pipeline. Keeping Part A’s equipment running normally.

   

3.  
In the events of Part B stops provide gas to Part A because of equipment
accidents or temporary maintenance, Part B shall notice Part A immediately. Part
A shall take all the necessary measures to minimize the loss.

   

4.  
In the events of stopping gas providing caused by Part B’s fault, Part B assumes
the loss of Part A according to Contract.

   

5.  
Part B owns the property right of pipeline and facilities.



Each of the parties shall retain two original.
 
 